

Exhibit 10.1
HC2 HOLDINGS, INC.
2014 OMNIBUS EQUITY AWARD PLAN
EMPLOYEE NONQUALIFIED OPTION AWARD AGREEMENT
THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), is made, effective
as of April 18, 2016 (the “Date of Grant”), between HC2 Holdings, Inc. (the
“Company”), and Philip A. Falcone (the “Participant”).
R E C I T A L S:
WHEREAS, the Company and the Participant are parties to that certain employment
agreement dated May 21, 2014 (the “Employment Agreement”);
WHEREAS, pursuant to Section 4(f) of the Employment Agreement, the Participant
and the Company entered into an Option to Purchase Shares of Common Stock on May
21, 2014 (the “Original Option”) which Original Option was later reformed and
clarified in or around October 2014 (the “Option Clarification”) (the Original
Option, the Option Clarification and any subsequent issuances of options to
purchase shares of the Company’s common stock (“Common Stock”) pursuant thereto
collectively referred to herein as the “Master Option”);
WHEREAS, Section 9(a) of the Master Option provides for certain anti-dilution
protection with respect to any options to purchase shares of Common Stock issued
or granted pursuant to the Master Option, including the issuance of additional
stock options to the Participant if the Company issues any Common Stock, as well
as warrants, options or convertible securities entitling the holder of such
instruments to subscribe for, purchase or otherwise acquire shares of the
Company’s capital stock (the “Anti-Dilution Protection”);    
WHEREAS, in consideration for the Company’s entering into this Agreement and the
performance of the benefits contemplated hereunder, the Participant hereby
agrees to forfeit, waive and cancel, as of the date hereof, the Anti-Dilution
Protection set forth in any agreement evidencing the grant of options to
purchase shares of Common Stock previously issued pursuant to the Master Option
(the “Cancellation”);
WHEREAS, from and following the Date of Grant, any of the Participant’s existing
options to purchase shares of Common Stock pursuant to the Master Option shall
continue to be governed by the terms and conditions of such Master Option,
except that the Anti-Dilution Protection shall have no further force or effect,
and no additional options to purchase shares of Common Stock will be issued or
granted pursuant thereto;


1

--------------------------------------------------------------------------------




WHEREAS, the Company has adopted the HC2 Holdings, Inc. 2014 Omnibus Equity
Award Plan (the “Plan”), pursuant to which the 2016 Option (as defined below)
shall be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the 2016 Option as
provided herein and subject to the terms set forth herein in consideration for
such Cancellation.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Option.

(a)
Grant. The Company hereby grants to the Participant an Option (the “2016
Option”) to purchase 1,500,000 shares of Common Stock (such shares, the “Option
Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The 2016 Option is not intended to qualify as an
Incentive Stock Option.

(b)
Exercise Price. The Exercise Price at which the Participant shall be entitled to
purchase the applicable Option Shares upon the exercise of all or any portion of
the 2016 Option shall be as follows:

(i)    $7.50 with respect to 500,000 Option Shares;
(ii)     $10.50 with respect to 500,000 Option Shares; and
(iii)    $13.50 with respect to 500,000 Option Shares.
(c)
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of a conflict between
the Plan and this Agreement, the terms and conditions of the Plan shall govern.
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

2.
Vesting.

Except as may otherwise be provided herein (or as otherwise provided in an
employment, consulting or other written agreement between the Participant and
the Company or any of its Subsidiaries), subject to the Participant’s continued
employment with the Company or


2

--------------------------------------------------------------------------------




a Subsidiary, the 2016 Option shall vest ratably on each of the first three
anniversaries of the Date of Grant (each such date, a “Vesting Date”). Any
fractional Option Shares resulting from the application of the vesting schedule
shall be aggregated and the Option Shares resulting from such aggregation shall
vest on the final Vesting Date.
3.
Transferability. The 2016 Option may not be assigned, alienated, pledged,
attached, sold, gifted, loaned or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
of the Plan. In the event of the Participant’s death, the 2016 Option shall
thereafter be exercisable (to the extent otherwise exercisable hereunder) only
by the Participant’s executors or administrators. In addition, the Participant
agrees to comply with any written holding requirement policy adopted by the
Company for employees.

4.
Termination of Employment. Except as otherwise provided below (or as otherwise
provided in an employment, consulting or other written agreement between the
Participant and the Company or any of its Subsidiaries), if the Participant’s
employment or service with the Company or any Subsidiary, as applicable,
terminates for any reason, then the unvested portion of the 2016 Option shall be
cancelled immediately and the Participant shall immediately forfeit any rights
to the Option Shares subject to such unvested portion.

5.
Expiration.

(a)
In no event shall all or any portion of the 2016 Option be exercisable after the
tenth anniversary of the Date of Grant (the “Option Period”).

(b)
Except as otherwise provided in an employment, consulting or other written
agreement between the Participant and the Company or any of its Subsidiaries, if
the Participant’s employment or service with the Company and all Subsidiaries is
terminated (i) by the Company or its Subsidiaries without Cause the 2016 Option
shall expire on the earlier of the last day of the Option Period or the date
that is 90 days after the date of such termination, or (ii) by the Participant
for any reason other than at a time when grounds to terminate the Participant’s
employment for Cause exist, the 2016 Option shall expire on the earlier of the
last day of the Option Period or the date that is 30 days after the date of such
termination. In the event of a termination described in this subsection (b), the
2016 Option shall remain exercisable by the Participant until its expiration
only to the extent the 2016 Option was exercisable at the time of such
termination.

(c)
Except as otherwise provided in an employment, consulting or other written
agreement between the Participant and the Company or any of its Subsidiaries, if
the Participant dies or is terminated on account of Disability prior to the end
of the Option Period and while still in the employ or service of the Company or
a Subsidiary, the 2016 Option shall remain exercisable by the Participant or his
or her beneficiary, as applicable, until the earlier of the last day of the
Option Period



3

--------------------------------------------------------------------------------




or the date that is one year after the date of death or termination on account
of Disability of the Participant, as applicable. In the event of a termination
described in this subsection (c), the 2016 Option shall remain exercisable by
the Participant until its expiration only to the extent the 2016 Option was
exercisable at the time of such termination.
(d)
If the Participant ceases employment or service of the Company or any of its
Subsidiaries due to a termination for Cause or a termination by the Participant
for any reason at a time when grounds to terminate the Participant’s employment
for Cause exist, the 2016 Option (including any vested portion of the 2016
Option) shall expire immediately upon such cessation of employment or service.

6.
Method of Exercise.

(a)
Options which have become exercisable may be exercised by delivery of a duly
executed written notice of exercise to the Company at its principal business
office using such form(s) as may be required from time to time by the Company.
The Participant may obtain such form(s) by contacting the Chief Legal Officer at
the address set forth in Section 9(a) below.

(b)
No Option Shares shall be delivered pursuant to any exercise of the 2016 Option
until payment in full of the Exercise Price therefor is received by the Company
in accordance with Section 7(d) of the Plan and the Participant has paid to the
Company an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.

(c)
Subject to applicable law, the Exercise Price and applicable tax withholding
shall be payable by (i) cash or cash equivalents (including certified check or
bank check or wire transfer of immediately available funds), (ii) if approved by
the Committee, tendering previously acquired Common Stock (either actually or by
attestation) valued at their then Fair Market Value, (iii) if approved by the
Committee, a “net exercise” procedure effected by withholding the minimum number
of Option Shares otherwise deliverable in respect of an Option that are needed
to pay for the Exercise Price and all applicable required withholding taxes, and
(iv) such other method which is approved by the Committee. Any fractional shares
of Common Stock shall be settled in cash.

7.
Rights as a Shareholder. The Participant shall not be deemed for any purpose to
be the owner of any Option Shares unless, until and to the extent that (i) this
Option shall have been exercised pursuant to its terms, (ii) the Company shall
have issued and delivered to the Participant the Option Shares, and (iii) the
Participant’s name shall have been entered as a shareholder of record with
respect to such Option Shares on the books of the Company.

8.
Tax Withholding. The exercise of the 2016 Option (or any portion thereof) shall
be subject to the Participant satisfying any applicable federal, state, local
and foreign tax



4

--------------------------------------------------------------------------------




withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to the Participant in connection
with the 2016 Option or otherwise, or require the Participant to remit to the
Company, an amount sufficient to satisfy any applicable taxes required by law.
In addition, the Committee may, in its sole discretion, permit the Participant
to satisfy, in whole or in part, the foregoing withholding liability by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest and which would not result in adverse accounting to the
Company) owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
Option Shares otherwise issuable or deliverable pursuant to the exercise of the
Option Shares a number of shares with a Fair Market Value equal to such
withholding liability (but no more than the minimum required statutory
withholding liability). The obligations of the Company under this Agreement will
be conditional on such payment or arrangements, and the Company will, to the
extent permitted by law, have the right to deduct any such withholding taxes
from any payment of any kind otherwise due to the Participant.
9.
Miscellaneous.

(a)
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopier, courier service or
personal delivery:

if to the Company:
HC2 Holdings, Inc.
450 Park Avenue
30th Floor
New York, NY 10022
Facsimile: 212-339-5801
Attention: Paul L. Robinson, Chief Legal Officer
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.
(b)
Clawback/Forfeiture. If the Participant receives any amount in excess of what
the Participant should have received with respect to the Option Shares for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), then the Participant
shall be required to repay any such excess amount to the Company upon 30 days
prior written



5

--------------------------------------------------------------------------------




demand by the Committee. To the extent required by applicable law (including
without limitation Section 304 of the Sarbanes Oxley Act and Section 954 of the
Dodd Frank Act), the Option Shares shall be subject to any required clawback,
forfeiture or similar requirement.
(c)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d)
No Rights to Service. Nothing contained in this Agreement shall be construed as
giving the Participant any right to be retained, in any position as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the rights of the Company or its Affiliates, which are
hereby expressly reserved, to remove, terminate or discharge the Participant at
any time for any reason whatsoever.

(e)
Bound by Plan. By signing this Agreement, the Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(f)
Beneficiary. The Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

(g)
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

(h)
Section 409A. The 2016 Option is intended to be exempt from or comply with
Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. This Agreement is subject to Section 15(t) of the Plan.

(i)
Electronic Delivery. By executing this Agreement, the Participant hereby
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.

(j)
Securities Laws. The Participant agrees that the obligation of the Company to
issue Option Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the



6

--------------------------------------------------------------------------------




Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.
(k)
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(l)
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principals of conflicts of laws of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Delaware.

(m)
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.

(n)
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.





7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as set forth below.
HC2 Holdings, Inc.
/s/ Paul L. Robinson
By: Paul L. Robinson
Title: Chief Legal Officer


/s/ Philip A. Falcone
Philip A. Falcone




8

